Citation Nr: 0523714	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
service-connected right index finger scar.

2.  Whether new and material evidence has been received which 
is sufficient to  reopen a previously-denied claim of 
entitlement to service connection for residuals of a right 
hand injury.

3.  Entitlement to service connection for an inguinal hernia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1946 to October 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In a September 1989 VA rating decision, the veteran's 
original claim of entitlement to service connection for 
residuals of a right hand injury was denied.  In August 1992, 
in response to the veteran's request to reopen the 
previously-denied claim, service connection was granted for a 
laceration scar of right index finger; a noncompensable 
disability rating was assigned.  Service connection for all 
other residuals of a right hand injury were denied. 

In April 2003, the veteran filed a claim of entitlement to 
service connection for an inguinal hernia.  He also requested 
that his previously denied claim for service connection for a 
right hand injury be reopened, and he also requested a 
compensable evaluation for his service-connected right index 
finger scar.  The September 2003 rating decision denied all 
three claims.  The veteran subsequently perfected an appeal 
as to the RO's denial of service connection for an inguinal 
hernia and the denial of a compensable evaluation for his 
service-connected right index finger scar.  

As will be explained in greater detail below, the veteran 
specifically disagreed with the refusal of the RO to reopen 
his previously denied service connection claim for a right 
hand injury, but the RO sis not issue a statement of the case 
as to that issue.

The record reflects that the veteran was scheduled for a 
personal hearing at the RO in July 2005.  Without 
explanation, the veteran failed to report for the hearing 
scheduled, and neither he nor his representative has 
requested any further rescheduling.  Accordingly, the Board 
will proceed to a decision on this appeal as if the request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2004).

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in August 2005.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2004).

The issues of whether new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for residuals of a right hand injury and service connection 
for an inguinal hernia are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected right index finger scar 
is nonadherent, nontender, and has not resulted in loss of 
motion or other functional loss.

2.  The evidence does not show that the veteran's service-
connected right index finger scar is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
right index finger scar have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5229 
(2004); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a compensable disability rating for 
his service-connected right index finger scar.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in May 
and July 2003, which were specifically intended to address 
the requirements of the VCAA.  The July 2003 letter from the 
RO specifically notified the veteran that to support an 
increased rating claim, "the evidence must show that your 
service-connected condition has gotten worse." 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the July 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals or current 
or former employers."  The veteran was also notified that VA 
would assist him "by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The July 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [emphasis as in original].  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The May 2003 letter included notice that the veteran should 
"[t]ell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the May and 
July 2003 letters requested a response within 30 days, each 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The one-year period in each letter has since elapsed.

The veteran's claim was adjudicated by the RO in September 
2003, prior to the expiration of the one-year period 
following the May and July 2003 notification of the veteran 
of the evidence necessary to substantiate his claim.  
However, this does not render the RO's notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 
38 U.S.C.A. § 5103 shall be construed to prohibit VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim in 
September 2003.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
treatment records, personal statements from I.S. and J.B., 
and the report of a July 2003 VA examination.  The veteran 
and his representative have not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  As noted in the Introduction, the veteran 
without explanation failed to report for a scheduled July 
2005 hearing at the RO.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

1.  Entitlement to a compensable disability rating for a 
service-connected right index finger scar.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

As was noted in the introduction, service connection was 
granted for the veteran's right index finger scar in an 
August 1992 rating decision; a noncompensable disability 
rating was assigned, because the medical and other evidence 
indicated that the scar was nontender and largely 
asymptomatic at that time.  

The evidence added to the record since August 1992 includes 
the report of a July 2003 VA examination.  During this 
examination, the veteran reported that his right index finger 
was largely pain free and that his activities of daily living 
were unaffected by it.  Physical examination of the right 
index finger revealed a pale-looking scar over the dorsum in 
the region of the distal phalanx.  The scar was irregular, 
smooth surfaced, nonadherent, and nontender.  Range of motion 
in the right index finger was near full.

The remainder of the medical evidence, including treatment 
records from the Ann Arbor VA Medical Center (VAMC), are 
completely silent as to any findings related to the right 
index finger scar.

Specific schedular criteria

The veteran is currently assigned a noncompensable disability 
rating for his service-connected right index finger scar 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 [scars, other].  
Diagnostic Code 7805 allows for rating scars which cause 
functional loss to be rated on limitation of function of the 
affected part.

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The veteran's claim dates from April 2003, so only 
the current schedular criteria are applicable.  Cf. 
VAOPGCPREC 7-2003.  Diagnostic Code 7805 was not changed in 
any event.

Limitation of motion of the index finger is rated under 
Diagnostic Code 5229, which provides a maximum rating of 10 
percent (for major or minor hand) if there is a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible or; with extension limited by more than 30 
degrees.  With a gap of less than one inch and extension 
limited by no more than 30 degrees, a zero percent disability 
rating is assigned.
See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).


The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

The veteran is seeking a compensable evaluation for his 
service-connected right index finger scar.  He has advanced 
no specific contentions as to why a compensable rating is 
warranted.

Assignment of a diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's right index finger scar is currently rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 [scars, other] 
(2004).  This diagnostic code directs that scars be rated 
based on the limitation of function of the affected part.  

A number of other diagnostic codes specifically deal with 
scars on anatomical regions other than the head, face or 
neck, and are potentially applicable.
For reasons stated immediately below, none are appropriate in 
this case. 

Diagnostic Code 7801 provides a 10 percent evaluation for 
deep scars or scars that cause limitation of motion when such 
have an area of at least six square inches 
(39 sq. cm).  The veteran's right index finder scar in this 
case is not deep and does not cause limitation of motion.  
The July 2003 VA examiner specifically found the scar to be 
nonadherent with a full range of motion in the right index 
finger noted.  Moreover, the scar covers an extremely small 
area of the veteran's body (only the dorsal region of the 
distal phalanx of the right index finger is involved); thus 
the scar's area is under six square inches.  Accordingly, 
Diagnostic Code 7801 does not avail the veteran.

Diagnostic Code 7802 rates scars "other than on the head, 
face, or neck that are superficial and that do not cause 
limitation of motion."  The medical evidence indicates that 
the veteran's scars appear to be superficial in nature and 
are not located on the head, face, or neck.  They also do not 
appear to cause any limitation of motion.  Therefore, 
Diagnostic Code 7802 is potentially applicable to the instant 
case.  However, as noted immediately above, the veteran's 
scar covers only the dorsal region of the distal phalanx of 
the right index finger.  Such is clearly under the 144 square 
inches required for a compensable evaluation under Diagnostic 
Code 7802.

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial and unstable scars.  An unstable scar is 
specifically defined by Diagnostic Code 7803 as one "where, 
for any reason, there is frequent loss of covering of skin 
over the scar."  None of the medical evidence of record, 
including the July 2003 VA examination report, has noted loss 
of skin covering over the scar.  Because loss of skin 
covering over the veteran's scar has not been demonstrated, 
it is not unstable and thus Diagnostic Code 7803 is not for 
application in this case.  

Likewise, Diagnostic Code 7804 is not applicable as that 
diagnostic code requires the scar to be painful on 
examination.  The July 2003 VA examiner specifically found 
the scar to be nontender on examination and the veteran 
himself reported that the scar was largely pain free.  
Diagnostic Code 7804 is accordingly inapplicable to the 
instant case.  

Accordingly, the Board will proceed to analyze the veteran's 
claim under Diagnostic Codes 7805 and 5229.



Schedular rating

As noted above, the veteran's scars are currently evaluated 
under Diagnostic Code 7805, which provides that scars should 
be rated based on limitation of function of the affected 
part.  Review of the medical records reveals that the 
veteran's right index finger scar is unaccompanied by any 
functional loss or loss of motion.  
The July 2003 VA examiner did not identify any functional 
loss, and no functional loss associated with the scar is 
identified anywhere in the medical records.  Thus, there 
exists no basis to assign a compensable rating under 
Diagnostic Code 5229, even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45.

A compensable schedular evaluation based on functional 
limitation due to the service-connected scar is therefore not 
warranted.

Extraschedular consideration

In the August 2004 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2004) in connection with this issue.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

As noted above, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

Review of the record does not reveal any factors which may be 
considered exceptional or unusual.  The medical evidence of 
record fails to show that the veteran has ever been 
hospitalized for his right index finger scar.  Marked 
interference with employment has also not been demonstrated.  
As discussed above, the right index finger scar is 
essentially asymptomatic.  There is no medical evidence of 
record that the scar presents in any unusual matter 
clinically.  

In short, the evidence does not support the proposition that 
the veteran's service-connected right index finger scar 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for a compensable rating for his right 
index finger scar.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to a compensable disability rating for a service-
connected right index finger scar is denied.





	(CONTINUED ON NEXT PAGE)





REMAND

The veteran seeks to reopen his previously denied service 
connection claim for a right hand injury.  He also seeks 
service connection for an inguinal hernia.  For the reasons 
outlined below, the Board believes that additional 
development of these claims is required.  

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of a right 
hand injury.

As was noted in the Introduction, in the September 2003 
rating decision the RO declined to reopen the veteran's claim 
of entitlement to service connection for residuals of a right 
hand injury, to include status post proximal interphalangeal 
joint fusion of the right middle finger with traumatic 
arthritis.  

In various submissions to VA, all within one year after the 
September 2003 rating decision, the veteran expressed 
disagreement with the denial of service connection for his 
hand injury residuals, including his right hand arthritis.  
Indeed, such was the thrust of most of his submissions.  The 
RO, however, issued a SOC only with respect to the increased 
rating issue for the right index finger scar, discussed 
above.  No SOC regarding the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for residuals of a right hand 
injury has been issued.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) so that a SOC may be issued.



3.  Entitlement to service connection for an inguinal hernia.

The veteran also seeks service connection for an inguinal 
hernia.  The September 2003 rating decision denied service 
connection on the basis that the veteran's inguinal hernia 
preexisted service and was not aggravated thereby.  

The veteran's induction examination does note the presence of 
an incomplete right inguinal hernia.  The presumption of 
soundness and aggravation is therefore inapplicable to the  
instant case.  See 38 U.S.C.A. § 1111 (West 2002); see also 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) [the 
presumption of soundness does not attach when the later 
complained-of disability is detected on entrance into 
service].  However, service connection can still be granted 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (2004).

The question of whether the veteran's inguinal hernia was 
aggravated by service is essentially medical in nature.  
Crucially, the record on appeal does not contain a medical 
opinion addressing whether the veteran's inguinal hernia was 
aggravated by service.  The RO apparently denied the claim 
based on its own determination that the veteran's inguinal 
hernia was not aggravated by service.  The Court has made 
clear that both the AOJ and the Board are prohibited from 
exercising their own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, a remand of the case is in order obtain 
a medical opinion regarding the medical nexus issue.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA examination to determine the exact 
nature and etiology of his inguinal 
hernia.  The claims folder should be made 
available to and reviewed by the examiner 
prior to the examination.  After 
conducting an examination of the veteran, 
the examiner should determine whether the 
veteran's preexisting inguinal hernia was 
aggravated beyond the normal progress of 
the condition by his military service.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the claim of entitlement to service 
connection for an inguinal hernia.  
If the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

3.  VBA should readjudicate the issue of 
whether new and material evidence has 
been received to reopen the veteran's 
service connection claim for residuals of 
a right hand injury.  If the claim is 
denied, VBA should provide the veteran 
with a statement of the case and in 
connection therewith provide the veteran 
with appropriate notice of his appellate 
rights.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


